DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung Beom (KR 20120015829).
KR 20120015829 was provided by Applicant as foreign patent literature on the IDS, the English translation is available at https://patents.google.com/patent/KR20120015829A/en
Regarding claim 1, Jung Beom discloses a syringe, comprising: a syringe barrel 10; and a plunger (composite of 24/25/26), the plunger having a base 25, an internal portion 24, and an external portion 26, the internal portion having a first end coupled to the base (fig 4), the internal portion extending longitudinally into the syringe barrel (fig 5) and having a second end configured to push a fluid out of the syringe barrel (fig 5; one of ordinary skill in the art would appreciate the device may be used for such), the external portion having a first end coupled to the base (fig 4), the external portion 
Regarding claim 2, wherein the internal portion and the external portion are perpendicular to the base and parallel to one another (fig 4).  
Regarding claim 3, wherein the projection is perpendicular to a longitudinal axis of the syringe barrel (fig 4).  
Regarding claim 4, wherein the external portion of the plunger includes surface texturing on at least one of a surface of the projection or a surface of the external portion that is adjacent to the projection (sections of 27 that are proximal to the distal most, end projection 27).  
Regarding claim 5, wherein the surface texturing comprises a pattern of protuberances (all of 27 except distal except one on end).  
Regarding claim 6, wherein the plunger is formed from a common mold or print (this is a product-by-process claim, see MPEP 2113, as the end product of Jung Beom is the same as one formed from a common mold or print it, it is indistinguishable from Applicant’s claimed plunger).
Regarding claim 7, further comprising: a guide disposed upon the outer surface of the syringe barrel, the guide configured to at least partially constrain a movement of the plunger relative to the syringe barrel (fig 6, enlarged section which receives 28).  
Regarding claim 8, wherein the guide is configured to at least partially prevent the external portion of the plunger from moving perpendicular to a longitudinal axis of the syringe barrel (such as right or left in fig 6).  
Regarding claim 9, wherein the guide has a shape that is cooperative with a shape of an indentation formed within the external portion of the plunger so that the external portion of the plunger fits over at least a portion of the guide and slides along the guide in a longitudinal direction relative to the syringe barrel (see below).  

    PNG
    media_image1.png
    101
    224
    media_image1.png
    Greyscale


Regarding claim 10, wherein the syringe barrel has a first end with an opening for receiving the plunger and a second end with a second opening for receiving or dispensing the fluid (fig 5), the first end of the syringe barrel also having a flange disposed about the opening (fig 5), the flange including a notch that at least partially surrounds the external portion of the plunger (figs 4-6).  
Regarding claim 11, Jung Beom discloses a syringe plunger (composite of 24/25/26), comprising: a base 25; an internal portion 24 having a first end coupled to the base (fig 4), the internal portion configured to extend longitudinally into a syringe barrel (fig 5) and having a second end configured to push a fluid out of the syringe barrel (operation of fig 5; device is capable of such); and an external portion 26 having a first 
Regarding claim 12, wherein the internal portion and the external portion are perpendicular to the base and parallel to one another (fig 4).  
Regarding claim 13, wherein the external portion of the plunger includes surface texturing on at least one of a surface of the projection or a surface of the external portion that is adjacent to the projection (projections 27 other than that at end).  
Regarding claim 14, wherein the surface texturing comprises a pattern of protuberances (fig 4).  
Regarding claim 15, wherein the plunger is formed from a common mold or print (this is a product-by-process claim, see MPEP 2113, as the end product of Jung Beom is the same as one formed from a common mold or print it, it is indistinguishable from Applicant’s claimed plunger).
Regarding claim 16, Jung Beom discloses a syringe, comprising: a syringe barrel 10; a guide 16 disposed upon the outer surface of the syringe barrel (fig 4); and a plunger (composite of 24/25/26, the plunger having a base 25, an internal portion 24, and an external portion 26, the internal portion having a first end coupled to the base 
Regarding claim 17, wherein a distance between the second end of the internal portion and the second end of the external portion is less than a distance between the base and the second end of the external portion (fig 4). 
Regarding claim 18, wherein the guide has a shape that is cooperative with a shape of the indentation formed within the external portion of the plunger so that one or more inner surfaces of the indentation are in contact with one or more surfaces of the guide (see annotated figure in claim 9 above).  
Regarding claim 19, wherein the guide is configured to at least partially prevent the external portion of the plunger from moving perpendicular to a longitudinal axis of the syringe barrel (such as right or left in fig 6).  
Regarding claim 20, wherein the syringe barrel has a first end with an opening for receiving the plunger (fig 5) and a second end with a second opening for receiving or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,118,556, US 6,368,308, US 3,749,284, US 3,325,061 and US 2012/0059347, all of which are 102 rejections on at least the first two independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783